Citation Nr: 1012254	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-37 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for right carpal 
tunnel syndrome.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a left elbow 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right elbow disability.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left shoulder disability.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral ankle disability.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
stomach condition, to include gastroesophageal reflux 
disease (GERD).

10.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chest pain, to include heart disease.

11.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
chronic skin disability.

12.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision of June 2008.  In August 2009, the veteran appeared 
at a Board hearing held at the RO (i.e., Travel Board 
hearing).

The issue of service connection for sinusitis has been 
raised by the Veteran, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  In addition, 
issues of increased ratings for lumbar and cervical spine 
conditions appear to have been raised by the Veteran, but 
have not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  In addition, 
based on statements made by the Veteran concerning his 
employment, clarify whether he is claiming to be 
unemployable due to service-connected disabilities, and, if 
so, take appropriate action to develop a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating).  

The issues numbered 1-3, 5-6, and 9-12 above are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic right hip disability has not been shown.  

2.  Evidence received since the May 1996 rating decision 
denying service connection for a right elbow disability 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


3.  Evidence received since the May 1996 rating decision 
denying service connection for a bilateral ankle disability 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

4.  Evidence received since the May 1996 decision denying 
service connection for a left shoulder disability does not 
relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.  

5.  Evidence received since the May 1996 rating decision 
denying service connection for a stomach disability includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

6.  Evidence received since the May 1996 rating decision 
denying service connection for chest pain includes evidence 
which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

7.  Evidence received since the May 1996 rating decision 
denying service connection for a skin disability includes 
evidence which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

8.  Evidence received since the May 1996 rating decision 
denying service connection for vertigo includes evidence 
which relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  




CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by service, nor may service insurgence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  New and material evidence has been received to reopen 
the claim for service connection for a right elbow 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  New and material evidence has not been received to 
reopen the claim for service connection for a bilateral 
ankle disability, and the May 1996 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  New and material evidence has not been received to 
reopen the claim for service connection for a left shoulder 
disability, and the May 1996 RO decision remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  New and material evidence has been received to reopen 
the claim for service connection for a stomach disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

6.  New and material evidence has been received to reopen 
the claim for service connection for chest pain and a heart 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

7.  New and material evidence has been received to reopen 
the claim for service connection for a skin disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

8.  New and material evidence has been received to reopen 
the claim for service connection for vertigo.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in April 2007, prior to the adjudication 
of the claims, the RO notified the Veteran of the 
information necessary to substantiate the claims on appeal, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was told that the 
evidence must show a relationship between his current 
disability and an injury, disease or event in military 
service.  He was advised of various types of lay, medical, 
and employment evidence that could substantiate his service 
connection claims.  In addition, this letter explained the 
bases for the denials of the claims that had been previously 
denied, and that new and material evidence had to relate to 
those facts.  See Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006).  In addition, the letter provided information 
regarding assigned ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA 
notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment 
records have been obtained.  VA treatment records have been 
obtained, as have identified private medical records.  A 
Although the Veteran believes that some of his service 
treatment records may have been misfiled in claims files 
pertaining to his brothers, who have similar names, Social 
Security numbers, and dates of service.  He has, however, 
identified no specific record of treatment for a condition 
at issue that is missing from his file.  He requested a copy 
of his records, but did not respond to November 2009 
notification that such request must be in writing.  As the 
Court has stated: "VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992); see also Counts v. Brown, 6 Vet. App. 473, 478-79 
(1994).  A VA medical examination is not warranted because, 
as discussed below, there is no competent, credible evidence 
of service incurrence or aggravation.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in 
connection with a claim to reopen, the VCAA explicitly 
states that, regardless of any assistance provided to the 
claimant, VA does not have a duty to obtain a medical 
opinion if the claim is not reopened.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  He 
testified at a Travel Board hearing in August 2009.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Relevant Law

As a threshold matter, the Board must determine whether new 
and material evidence has been submitted to reopen 
previously denied claims.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Service connection for right elbow, 
bilateral ankle, left shoulder, stomach, chest pain, skin, 
and vertigo disabilities was denied in a May 1996 rating 
decision.  The Veteran did not appeal that decision, and, 
accordingly, it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2009).  If, however, new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); Manio 
v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, such as 
arthritis or cardiovascular disease, will be rebuttably 
presumed if manifest to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  To establish 
service connection, a veteran must show (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship, or nexus, between the current disability and 
the in-service disease or injury (or in-service 
aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. 
Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.  

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions, however, may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (here the 
Federal Circuit distinguished between the examples of a 
broken leg versus cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  See 
Buchanan, at 1337.  

III.  Merits

Orthopedic Issues

The Veteran contends that all of the orthopedic disorders at 
issue, both new claims and claims to reopen, resulted from 
an accident he states occurred in January 1977.  He states 
that at that time, he fell off of a trailer at a Blue Angels 
show, and landed on the runway, sustaining multiple 
injuries, including to his back, left shoulder, both elbows, 
right hip and both ankles.  (Service connection is in effect 
for lumbar and cervical spine disability.)

Evidence of record at the time of the prior decision include 
a service treatment record that show that in January 1977, 
the Veteran was seen complaining of a stiff low back for the 
past 2 months.  He had fallen on his back at a Blue Angels 
air show, and thought maybe he had injured his kidneys.  The 
assessment was low back strain.  There was no mention of any 
other injuries at this time.  

Right Hip

The Veteran contends that he injured his right hip in the 
1977 accident.

Service treatment records do not show any hip complaints or 
abnormal findings.  On the VA examination in February 1996 
VA examination, he complained of left hip pain since the 
1977 accident; no reference to the right hip was made.  X-
rays of the left hip were normal.  

Also of record is a post-retirement military facility 
medical record, showing that an X-ray of the right hip in 
May 2001 were normal.  Also noted was that there was no 
evidence of fracture, suggesting there may have been an 
acute injury at that time.  Otherwise, there is no medical 
evidence pertaining to a right hip disability.  

Thus, the only evidence in the Veteran's favor are his 
current statements made in connection with the current 
claim, that he injured his right hip in an injury in January 
1977, thirty years prior to the current claim.  There is no 
evidence during the intervening time attributing a right hip 
disability to that injury, or otherwise to service.  The 
only medical evidence specifically concerning the right hip 
is an X-ray report, showing the hip to be normal.  Moreover, 
the evidence since the purported injury contains numerous 
complaints, and the Board does not find it credible that had 
he injured his right hip in service, and suffered from 
disability since that time, he would not have sought 
treatment.  Significantly, the Board can find no reason for 
him to have omitted the issue from his October 1995 claim, 
which included 20 issues, including left hip pain.  In this 
regard, unlike the elbow conditions, there is no indication 
of any confusion as to the right and left hips.  He did not 
mention it at separation, or on the VA examination in 
February 1996.  For these reasons, the Board finds that the 
Veteran's current statements concerning that issue are not 
credible.  

Accordingly, for these reasons, the Board finds that the 
weight of the evidence establishes that the Veteran does not 
have a right hip disability of service onset.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  The 
preponderance of the evidence, however, is against the 
claim, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Elbow Disability

Service connection for a right elbow disability was denied 
in the May 1996 rating decision on the basis that a chronic 
disability had not been shown.  Service connection for a 
left elbow disability has not previously been denied, and, 
hence, new and material evidence is not required.  As 
discussed below, however, due to confusion as to the 
affected elbow in service, these issues are inextricably 
intertwined.  

Service treatment records show that in December 1992, the 
Veteran complained of tendonitis in the right wrist, elbow 
and shoulder recurring for 8 months.  The impression was 
overuse tendonitis of the right upper extremity.  A consult 
request noted that X-rays of the right elbow had been 
negative; however, the consult, in January 1993, noted that 
X-rays had shown a small osteophyte, and the assessment was 
probable elbow strain secondary to hyperflexion/pronation.  
The December 1992 X-ray reported noted no evidence of acute 
bony trauma, but there was a small bony proliferation seen 
off of the olecranon process felt to be due to enthesopathy.  
In October 1993 and October 1994, references to the right 
elbow bone fragment were made.  

On the June 1995 separation examination, however, it was 
noted that the Veteran had a painful left elbow with bone 
fragment from a 1977 fall from a trailer; all prior mentions 
had been of the right elbow.  

Then, on the February 1996 VA examination, the Veteran 
complained of right elbow pain, but X-rays at that time were 
interpreted as normal.  

Evidence received since the May 1996 decision includes the 
report of a VA examination in November 2007, which diagnosed 
the Veteran as having left ulnar neuropathy secondary to 
entrapment of the ulnar nerve at the elbow.  The separation 
examination also refers to a left elbow with bone fragment.  
Moreover, the X-ray of the right elbow in February 1996 was 
interpreted as normal, whereas the service treatment records 
show references to bony abnormalities in that elbow.  

Therefore, since it cannot be ascertained, without further 
investigation, which elbow, if not both, was injured in 
service, the medical evidence of an entrapped ulnar nerve at 
the left elbow presents a reasonable possibility of 
substantiating the claim.  In this regard, the Board cannot 
state, without medical evidence, that the entrapped nerve is 
unrelated to any bone fragment.  See Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  Therefore, the claim for service 
connection for a right elbow condition is reopened with the 
submission of new and material evidence, and VA must review 
the claim in light of all the evidence, new and old.  
38 C.F.R. § 3.156.  

Bilateral Ankle Disability

Service treatment records show that in October 1981, the 
Veteran complained of trauma to the left ankle.  X-rays were 
normal.  The impression was plantaris tendon sprain.  On the 
February 1996 VA examination, he complained of popping and 
cracking in the ankles, without pain.  X-rays were normal.  
Based on this evidence, the claim was denied in May 1996, on 
the basis that the left ankle condition had been temporary, 
and no right ankle condition had been shown in service.  

Evidence received since then does not include any medical 
evidence of the current existence of an ankle condition.  
Although the Veteran said, in August 2009, that he was 
taking medication prescribed by Dr. Lopez, the records of 
Dr. Lopez do not show ankle complaints or treatment.  The 
Veteran's contentions that he had an ankle condition related 
to service were considered at the time of the prior 
decision.  

In view of these factors, the Board finds that new and 
material evidence has not been presented, and the May 1996 
RO decision remains final.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Left Shoulder Disability

In May 1995, the Veteran was seen with complaints including 
numbness and tingling sensations to the left shoulder, as 
well as pain, numbness, and tingling to the left side of the 
back.  Reportedly, he had been seen for the same problem on 
January 13, 1993; however, that entry showed back pain, not 
left shoulder pain.  It was also noted that he had also had 
trauma in 1977; again, the referenced January 1977 entry 
only involved the back.  The assessment in May 1995 was 
degenerative joint disease of the cervical spine with nerve 
root irritation; no separate shoulder disability was 
diagnosed.  On the June 1995 separation examination, the 
Veteran reported painful shoulders when working overhead 
since 1977, when he fell off of a trailer.  The February 
1996 VA examination did not report any left shoulder 
complaints or abnormal findings, and the RO denied the claim 
on the basis that service treatment records and the VA 
examination had not shown a left shoulder disability.

Evidence received since the May 1996 rating decision 
includes records from Boone TriCare, showing that in January 
1996, the Veteran was seen with complaints including 
"shoulder ache."  This, however, was before the VA 
examination the following month, and no shoulder disability 
was diagnosed at that time.  Since then, there has been no 
medical evidence of a left shoulder condition.  

At his hearing in 2009, the Veteran testified that he had 
dislocated the left shoulder in the 1977 injury.  The Board, 
however, does not find his statements credible, in light of 
the service treatment records, which show that the Veteran 
complained of pain involving the left shoulder in 1995, but 
did not report a history of a dislocated shoulder, and the 
symptoms at that time were thought to be due to his cervical 
spine.  In addition, the January 1977 record did not mention 
that the Veteran had dislocated his left shoulder, nor did 
he mention this history on the separation examination, 
despite reporting painful shoulders since the 1977 injury.  

Moreover, there is no medical evidence of a chronic left 
shoulder disability, in the numerous medical records on 
file, dated from 1996 to 2008.  At his hearing, although in 
a general statement, he answered yes to his representative's 
question as to whether all of the multiple conditions had 
been continuously present since service, he did not 
specifically provide evidence as to continuity of 
symptomatology of his left shoulder condition, and his 
statement is too vague to constitute probative evidence.  In 
a written statement dated in August 2009, he referred to 
medical evidence indicating he may have a pinched nerve in 
his cervical spine, or carpal tunnel syndrome.  A pinched 
nerve in his cervical spine would be part of his service-
connected cervical spine disability, and the issue of 
service connection for carpal tunnel syndrome is addressed 
separately in the remand, below.  Particularly in view of 
the absence of any medical evidence of a chronic left 
shoulder condition, despite the many medical records on 
file, showing treatment for many complaints, from minor to 
urgent, the Board does not find his statements credible.  To 
the extent he attributes a shoulder condition to a cervical 
spine disability or carpal tunnel syndrome, they are not 
competent.  The new evidence, when considered with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  

Hence, the Board finds that new and material evidence has 
not been presented, and the May 1996 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Stomach Disability and Chest Pain

Evidence of record at the time the RO previously denied 
service connection for GERD and for chest pain included 
service treatment records, which showed that the Veteran was 
seen in October 1992 with chest pain.  His symptoms were 
thought to possibly reflect new onset angina, and he was 
referred to Bethesda Naval Hospital for evaluation; after 
that work up, which included a stress test, it was concluded 
that he had non-cardiac chest pain.  The separation 
examination report of June 1995 noted that the 1992 work-up 
for chest pain had been negative.  The Veteran also 
complained of indigestion, particularly with spicy food, on 
the separation examination. 

On the VA examination in February 1996, he stated that he 
had had no chest pain since the 1992 episode.  He reported 
an aching knot in his stomach, particularly after eating 
spicy foods.  He was not diagnosed as having any chronic 
heart, chest pain, or stomach disability at that time.

The claims were denied on the basis that gastrointestinal 
and chest pain symptoms in service had been temporary, and 
resolved, and no current, chronic stomach or chest pain 
disability was currently shown.  

Evidence received since then includes private treatment 
records from M. Gaines, M.D., dated from September 1996 to 
April 2000.  In September 1996, the Veteran complained of 
chest pain with eating, not with exertion.  Work-up included 
an electrocardiogram, which showed a complete right bundle 
branch block pattern.  An exercise stress test in January 
1997 disclosed a normal study, with left ventricular chamber 
normal and size and no evidence of active ischemia or 
infarction.  It was noted that the nuclear stress test had 
shown no evidence of ischemia, which ruled out coronary 
artery disease.  Therefore, tests including an upper 
gastrointestinal series were to be obtained to search for 
gastrointestinal causes of chest pain.  The upper 
gastrointestinal series showed a moderate degree of reflux 
without hiatal hernia.  The impression was GERD, and 
treatment records for the next several years showed an 
ongoing diagnosis of GERD.  

More recent records include an electrocardiogram in 
September 2003, which noted an incomplete right bundle 
branch block, noted to be a probably normal variant.  An 
echocardiogram in October 2005 did not disclose any abnormal 
findings.  An upper gastrointestinal endoscopy in August 
2008 found a normal esophagus, but a moderate sized hiatal 
hernia.  A biopsy showed mild chronic gastritis.  

Concerning the stomach condition, the evidence shows that 
the Veteran was diagnosed with GERD approximately a year 
after service, but the most recent evidence indicates a 
normal esophagus.  Nevertheless, chronic gastritis and a 
hiatal hernia were shown on the 2008 study.  The new 
evidence, which shows the existence of upper 
gastrointestinal conditions shortly after service, and 
current, chronic upper gastrointestinal conditions, relates 
to an unestablished fact necessary to substantiate the 
claim, and presents a reasonable possibility of 
substantiating the claim.  

With respect to the chest pain claim, a right bundle branch 
block was shown within a year of service.  Subsequent 
evaluations, however, have failed to disclose coronary 
artery disease, and there is evidence indicating that the 
right bundle branch block could be a normal variant.  The 
Board is prohibited from making conclusions based on its own 
medical judgment, however.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  The new evidence, which shows 
evidence shortly after service of a finding that could 
reflect disease or disability, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim.  

Hence, the claims for service connection for a chronic 
stomach disability, including GERD, and a heart disability, 
with symptoms including chest pain, is reopened with the 
submission of new and material evidence, and VA must review 
the claims in light of all the evidence, new and old.  
38 C.F.R. § 3.156.  

Skin Disability

Service treatment records show that in January 1976, the 
Veteran was treated for tinea cruris.  In November 1992, 
tinea pedis was noted.  In December 1992 and January 1993 he 
was evaluated and treated for a skin condition involving the 
lower extremities, which was diagnosed, by biopsy, as 
pigmented purpura.  It was noted to be probably secondary to 
Vasotec, a medication he was taking at the time for 
hypertension.  On the February 1996 VA examination, he was 
diagnosed as having a rash on the lower extremities, 
quiescent.  The claim was denied on the basis that skin 
conditions shown in service were not shown to be chronic.

Records from J. O'Leary, M.D., dated from February to May 
2006 show the Veteran's treatment for several skin 
conditions including Schamberg's disease, a condition 
involving the lower legs and feet, with pigmented macules.  
This medical evidence of a skin condition with what appear 
to be, from a layman's perspective, symptoms similar to a 
condition shown in service, relates to an unestablished fact 
necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim.  
Therefore, the claim for service connection for a skin 
condition is reopened with the submission of new and 
material evidence, and VA must review the claim in light of 
all the evidence, new and old.  38 C.F.R. § 3.156.  

Vertigo

Evidence of record at the time of the prior decision 
included service treatment records, which showed that in 
October 1975, the Veteran had a number of complaints, 
including dizziness, and the impression was an upper 
respiratory infection; later that month, with the same 
symptoms, it was noted that he had rubella.  In February 
1992, he reported vertigo.  He also said that his fingertips 
tingled along with the dizzy feeling.  In May 1995, he 
reported that he got lightheaded with no specific vertigo.  
On the separation examination in June 1995, he said he 
became lightheaded easily, and it was though to be related 
to hearing loss.  On an August 1995 consult for the 
Veteran's hearing loss, it was noted that he had occasional 
vertigo.  After service, on the February 1996 VA 
examination, the Veteran reported dizzy spells, especially 
on getting up.  The diagnosis was vertigo, not present that 
day.  Based on this evidence, the RO stated that Eustachian 
tube dysfunction had been without residuals.  

Evidence since then includes records from Dr. Gaines show 
that the Veteran complained of dizziness in August 1997, and 
from time to time during succeeding years.  Records of A. 
Lopez, M.D., dated in May 2008 show that the Veteran was 
apparently complaining of vertigo.  The Veteran contends 
that Dr. Lopez is treating his vertigo with medication.  
This evidence of vertigo continuing after service relates to 
an unestablished fact necessary to substantiate the claim, 
and presents a reasonable possibility of substantiating the 
claim.  Therefore, the claim for service connection for a 
skin condition is reopened with the submission of new and 
material evidence, and VA must review the claim in light of 
all the evidence, new and old.  38 C.F.R. § 3.156.  


ORDER

Service connection for a right hip disability is denied.

New and material evidence to reopen the claim for service 
connection for a right elbow disability has been received; 
to that extent only, the appeal is granted.

The application to reopen a claim for service connection for 
a bilateral ankle disability is denied. 

The application to reopen a claim for service connection for 
a left shoulder disability is denied. 

New and material evidence to reopen the claim for service 
connection for a stomach disability has been received; to 
that extent only, the appeal is granted.

New and material evidence to reopen the claim for service 
connection for chest pain has been received; to that extent 
only, the appeal is granted.

New and material evidence to reopen the claim for service 
connection for a skin disability has been received; to that 
extent only, the appeal is granted.

New and material evidence to reopen the claim for service 
connection for vertigo has been received; to that extent 
only, the appeal is granted.



REMAND

Concerning the Veteran's claim for an increased rating for 
bilateral hearing loss, a VA audiology examination in 
November 2007 was deemed unreliable by the examining 
audiologist, in view of findings obtained, as well as a 
review of the past findings.  The Board notes that questions 
of reliability on audiological testing were also raised in 
service, on a test in June 1995.  The Veteran submitted a 
private audiology report dated in December 2008.  This 
report, however, while appearing to show a hearing loss, is 
not presented in a format permitting lay review, and does 
not contain the Maryland CNC discrimination test required to 
evaluate hearing loss for VA compensation purposes; thus, it 
is not sufficient.  The Board is of the opinion that the 
Veteran should have another chance to cooperate with an 
examination.  In addition, the results of June 2006 
audiometric testing, in particular, pure tone audiometry and 
the Maryland CNC test, if conducted at that time, should be 
obtained.  

Regarding the claim for service connection for carpal tunnel 
syndrome, in service, a physical therapy evaluation in June 
1995 noted that there were symptoms of numbness and weakness 
in the left upper extremity, an the Veteran stated that 
sometimes he could not hold a coffee cup.  On examination, 
there was weakness in the left upper extremity in the wrist 
extensors and grip; the right upper extremity and all other 
strengths on the left were normal.  The assessment was that 
the objective findings were consistent with C5-7 nerve root 
impingement with possible radiculopathy.  VA treatment 
records, however, show that in September 2006, the Veteran 
was seen with complaints of a 30-year history of back and 
neck pain, and left ulnar hand numbness and tingling, with 
occasional radiating pain down the left arm.  Electromyogram 
and nerve conduction studies in October 2006 were consistent 
with left median neuropathy at the wrist, carpal tunnel 
syndrome, and left ulnar compression neuropathy of the left 
elbow.  There was no evidence of abnormality in the right 
upper extremity.  A VA examination in November 2007 
diagnosed the Veteran as having left ulnar neuropathy 
secondary to entrapment of the ulnar nerve at the elbow, and 
left carpal tunnel syndrome.  The conditions did not appear 
to be related to this cervical or lumbar spine conditions.  
In view of these conflicting etiologies for the neurological 
symptoms, the Veteran must be afforded an examination.  

With respect to the right and left elbow conditions, as 
noted above, the service treatment records show evidence of 
a bone fragment or other abnormality in the left and/or 
right elbows.  In November 2007, he was diagnosed as having 
left ulnar neuropathy secondary to entrapment of the ulnar 
nerve at the elbow.  An examination must be afforded to 
determine whether the Veteran has a disability of either 
elbow, and, if so, whether such is related to service  The 
examination should also address whether the ulnar nerve 
entrapment is associated with this disorder, or otherwise 
related to service.  

Regarding the gastrointestinal condition, shortly after 
service GERD was diagnosed, but current records appear to 
show a hiatal hernia, but normal esophagus; an examination 
is required to ascertain the current diagnoses as well as 
whether there is a connection to service or to the GERD 
shown in 1996.  Concerning the claim for heart disease, the 
new evidence of a right bundle branch block approximately 
one year after his discharge from service is material to the 
issue of service connection, but in view of the subsequent 
normal studies it must be determined whether he has any 
current disability.  

In addition, an examination must be afforded to ascertain 
whether the Veteran has a skin condition due to in-service 
skin conditions (tinea pedis, tinea cruris, and pigmented 
purpura), or to exposure to hazardous chemicals.  

Finally, whether the Veteran has a chronic disability 
manifested by vertigo, which is related to service, or to 
service-connected bilateral hearing loss, must be 
ascertained.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notice and development 
required for the reopened claims for 
service connection for a right elbow 
disability, a stomach disability, a heart 
disability, a skin disability and vertigo.  

2.  Obtain the reports of all audiology 
test results obtained on the VA audiology 
consult at the Jacksonville VA outpatient 
clinic on June 20, 2006, to specifically 
include pure tone audiometry and Maryland 
CNC tests, if conducted.

3.  Schedule the veteran for a VA audiology 
examination to determine the current 
manifestations and severity of service-
connected bilateral hearing loss.  All tests 
necessary to determine whether the Veteran is 
cooperating with the examination should be 
undertaken.  The entire claims folder must be 
made available the examiner.  In addition to 
the puretone thresholds and speech 
discrimination tests required, the examiner 
should describe the functional effects caused 
by a hearing disability in the final report.  
See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The complete rationale for this 
assessment of functional impairment should be 
provided in the opinion.  If the examiner 
cannot obtain reliable results, the 
examination report should so state.

4.  Schedule the Veteran for 
examination(s) to determine whether the 
following conditions are related to 
service: 
*  Cardiology examination to determine 
whether he has current heart disease 
related to service or to service-connected 
hypertension.  The examiner should state 
whether the right bundle branch block 
shown in September 1996 constitutes a 
disability itself, or is related to any 
later shown cardiac condition;
*  Gastrointestinal examination to 
determine whether he has GERD or other 
chronic upper gastrointestinal condition 
related to service, including a hiatal 
hernia;
*  Dermatology examination to determine 
whether the Veteran has a current skin 
condition related to tinea cruris, tinea 
pedis, or pigmented purpura shown in 
service, or to any hazardous chemicals 
that the Veteran claims he was exposed to 
in service;
*  ENT examination to determine whether he 
has sinusitis related to service; whether 
he has vertigo related to service, or to 
service-connected hearing loss; and 
whether sinusitis and vertigo are 
etiologically related to each other;
*  Neurology examination to determine 
whether the Veteran has carpal tunnel 
syndrome of either or both upper 
extremities, and, if so, whether it is 
related to service; if not, whether he has 
another disability causing upper extremity 
neurological manifestations, which is 
related to service.  
*  Orthopedic and/or neurology examination 
to determine whether he has a left or 
right elbow condition related to service, 
including to a bone fragment shown to be 
in either the right or left elbow in 
service.  The examiner should address 
whether any currently shown left ulnar 
nerve entrapment is related to service.  
As to all examinations, the entire claims 
folder must be made available to the 
examiner(s).  It would be helpful if the 
examiner(s) would use the following 
language in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  

5.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
service connection claims on appeal.  If 
any claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


